Title: From George Washington to Colonel Thomas Marshall, 4 October 1778
From: Washington, George
To: Marshall, Thomas


          
            Sir,
            Head Quarters [Fishkill] October 4th 1778
          
          I am just favoured with your letter of the 2d relative to cloathing for your regiment—I do not think the measure you propose of sending an officer to Boston necessary, as all the cloathing for the army is coming forward as expeditiously as possible and an equal distribution will be made so soon as it arrives—I hope there will be a tolerable supply for the whole—A plan is in execution for cloathing all the troops, in an uniform and comfortable manner, and it would be improper to break in upon it by any partial provisions. I am Sir Your most Obedt serv.
          
            Go: Washington
          
        